DETAILED ACTION
Application 17/411223, “LITHIUM SECONDARY BATTERY”, is a Continuation of 15/997017 (now USP 1114588), which was US filed on 5/29/18 and claims priority from a foreign application filed on 5/29/17. 
This Office Action on the merits is in response to communication filed on 10/28/22.  


First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,145,888 (hereinafter Yoon). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Yoon claims a narrower embodiment of the claimed invention which lies within the scope of the instant claims.  Yoon incorporates features of the currently claimed independent claims into claim 1 and/or narrows limitations of current claim 1.  Thus, the instant claims are obvious over the invention claimed by Yoon.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (WO 2015/093894; citations taken from US 2016/0181612).
Alternatively, claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee (WO 2015/093894; citations taken from US 2016/0181612) and Fukuda (US 2009/0197201).
Regarding claim 1 and 2, Lee teaches a lithium secondary battery (paragraphs [0002, 0073], comprising: a cathode (paragraph [0073]); an anode (paragraph [0073]) comprising an anode active material comprised of a mixture of an artificial graphite and a natural graphite (abstract, paragraphs [0042-0046]); and a non-aqueous electrolyte (paragraph [0073, 0089]).

Lee further teaches that the natural graphite may be spherical natural graphite (paragraph [0045, 0051]), but is silent regarding the sphericity of the natural graphite being 0.96 or more [or as to claim 2, 0.98 or more].
As described in MPEP 2112 III, a rejection under 35 USC 102/103 can be made when the product of the prior art seems to be identical to that claimed, but is silent as to an inherent characteristic.  
In this case, since Lee teaches that the natural graphite may be characterized as “spherical” (e.g. paragraph [0045]), and a spherical shape would have a sphericity of close to or equal to 1.00, all available evidence suggests that the natural graphite of fairly teaches or suggests the sphericity of 0.96 or more as recited claim 1 [or more narrowly the 0.98 or more limitation of 2].  Accordingly claim 1 is anticipated by Lee.

Alternatively, in the battery art, Fukuda teaches that graphite particles having high degree of sphericity provide desirable properties such as decreased specific resistance and improved pressibility and tap density even when used in mixture (paragraphs [0080-0085], and further teaches that the amount of sphericity of a natural graphite can be increased to values approaching the perfect sphere sphericity value of 1 by increasing grinding treatment time (paragraph [0080]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the spherical particles of Lee to have high sphericity values, i.e. 0.98 or more as measured using applicant’s technique, for the benefit of ensuring that the desirable properties known to be associated with spherical graphite particles are indeed achieved in the invention.  
Moreover, a skilled artisan at the time of invention would have understood that the sphericity could be made as high as desired by simply increasing grinding/spheroidizing treatment time, as a matter of weighing desired sphericity vs processing time.  Accordingly, the claimed invention which is merely distinguished from Lee in the stated sphericity value is found to be obvious in view of Lee in view of Fukuda.  In other words, the claimed invention is not made patentable simply by reciting a desirable high range for sphericity, e.g. > 0.98, because sphericity value approaching 1 was known as desirable in the art at the time of invention and a means to achieve such an end was also suggested by the prior art.


Regarding claim 3, the cited art remains as applied to claim 1.  Lee further teaches the natural graphite having a desirable diameter of 5 to 30 microns and teaches undesirable consequences only when the particle size is less than 5 microns, or exceeds 30 microns (paragraph [0048, 0031]).  The range suggested by the prior art encompasses the narrower claimed range of 9 to 14 microns.  As described in MPEP 2144.05, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."

Regarding claim 4 and 5, the cited art remains as applied to claim 1.  Lee further teaches wherein a half value width in a particle size distribution of the natural graphite is 9 microns or less (“FWHM of 7.0 microns”, paragraph [0080]).

Regarding claim 6, the cited art remains as applied to claim 1.  Lee further teaches wherein a mixing weight ratio of the natural graphite and the artificial graphite is in a range from 10:1 to 1:1 (paragraph [0046]).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee (WO 2015093894; citations taken from US 2016/0181612), Fukuda (US 2002/0197201) and Ota (US 2016/0126543).
Regarding claim 7, the cited art remains as applied to claim 1.  Lee is silent as to the anode expansion rate, as defined by applicant’s Equation 1, being 20% or less.  However, as described in MPEP 2112 III, a rejection under 35 USC 102 or 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic.  In this case, Lee (or Lee in view of Fukuda) teaches an anode material of the same or similar composition and structure as that claimed as described in the rejection of claim 1.  Because of this similarity in structure, the same expansion characteristic would be observed, meaning that the anode of the prior art would be expected to possess the expansion property described in claim 7 notwithstanding a lack of an express teaching thereto.  Accordingly, the limitations of claim 1 are not found to patentably distinguished applicant’s invention from that of the prior art.  

Alternatively, in the battery art Ota teaches that conventionally made anodes suffer from undesirable volumetric expansion –associated with undesirable properties such as irreversible capacity loss– and that it is desirable to suppress this expansion (paragraphs [0013-0014]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the anode of Lee such that the anode expansion as defined by applicant’s Equation 1 is 0%, since the production of a low expansion anode material was a known pursuit of the skilled artisan at the time of invention.  It is noted that applicant’s invention as claimed does not include any structural features other than those taught or suggested by the prior art which would facilitate attainment of an anode having an expansion rate of 0%, which is encompassed by applicant’s claimed range.

Ota further teaches that the expansion can be suppressed by pre-doping the negative electrode with lithium during manufacture (paragraphs [0013-0014]).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of pre-lithiate the negative electrode during the anode formation phase so as to suppress volumetric expansion of the negative electrode, thereby yielding a negative electrode having low degree of expansion such as less than 20% as defined by applicant’s Equation 1.  
Thus, notwithstanding the lack of an express teaching as to expansion rate, the expansion characteristic recited in claim 7 is obvious in view of the cited art because either i) an anode active material taught by Lee which would be expected to have a similarly small expansion rate due to similarity of material, ii) the production of an anode material having a low expansion, such as 0% expansion, would have been obvious to a person having ordinary skill in the art at the time of invention because it was known as desirable to configure electrode through known design process to have minimized thermal expansion, and/or iii) taking active steps to reduce or substantially eliminate charge related expansion, such as pre-doping with lithium as taught by Ota, accordingly, is an obvious modification of Lee to improve the properties of the negative electrode material in view of Ota. 

Regarding claim 8, Lee, Fukuda and Ota remain as applied to claim 7.  The dependent limitations of claim 8 are taught or suggested by the prior art as previously described in the rejection of claims 1, 3, 6 and 7 in detail.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 571-272-1398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723